Title: From George Washington to John Cochran, 4 November 1783
From: Washington, George
To: Cochran, John


                  
                     Sir
                     Rocky hill 4th Novr 1783.
                  
                  The Troops in Pennsylvania and to the Southward of it (except the Garrison of Fort Pitt) being all discharged by a Proclamation of this day; it appears to me no longer necessary to keep in service so many Officers of the Hospital Department as are included in the within Copy of a Subsistance Roll for this Month lately transmitted to me.
                  I am now to desire you, to transmit to me as soon as possible a List of such of the Officers of your Department as it will be absolutely necessary to retain for the Troops which remain in service, and to acquaint the rest that their services are no longer necessary.  I am Sir Your most Obedient Servant
                  
                     Go: Washington
                  
               